Case 1:20-cv-21707-JEM Document 106 Entered on FLSD Docket 07/06/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                         Case Number: 20-14337-CIV-MARTINEZ/BECERRA

  RAYMOND JAMES FINANCIAL, INC.,

          Plaintiff,

  v.

  FEDERAL INSURANCE COMPANY, et al.,

        Defendants.
  ______________________________________/

                   ORDER REVISING TRIAL AND PRETRIAL DEADLINES
          THIS CAUSE comes before the Court upon Defendant Federal Insurance Company’s
  Motion for an Extension of the Discovery Deadline (“Motion”). (ECF No. 104). After careful
  consideration, it is
          ORDERED AND ADJUDGED that:
          1.      The Motion, (ECF No. 104), is GRANTED. All discovery, including expert
  discovery, shall be completed on or before July 21, 2021.
          2.      All other deadlines shall remain in effect.

          DONE AND ORDERED in Chambers at Miami, Florida, this 2nd day of July, 2021.




                                                        ____________________________________
                                                        JOSE E. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE

  Copies furnished to:
  Magistrate Judge Becerra
  All counsel of record
Case 1:20-cv-21707-JEM Document 106 Entered on FLSD Docket 07/06/2021 Page 2 of 2
